         Case 5:20-cv-06794 Document 1 Filed 09/29/20 Page 1 of 42




 1 ROBBINS GELLER RUDMAN
       & DOWD LLP
 2 SHAWN A. WILLIAMS (213113)
   One Montgomery Street, Suite 1800
 3 San Francisco, CA 94104
   Telephone: 415/288-4545
 4 415/288-4534 (fax)
   shawnw@rgrdlaw.com
 5        – and –
   DARREN J. ROBBINS (168593)
 6 TRAVIS E. DOWNS III (148274)
   BENNY C. GOODMAN III (211302)
 7 655 West Broadway, Suite 1900
   San Diego, CA 92101
 8 Telephone: 619/231-1058
   619/231-7423 (fax)
 9 darrenr@rgrdlaw.com
   travisd@rgrdlaw.com
10 bennyg@rgrdlaw.com

11 Attorneys for Plaintiff

12 [Additional counsel appear on signature page.]

13                             UNITED STATES DISTRICT COURT

14                           NORTHERN DISTRICT OF CALIFORNIA

15                                     SAN JOSE DIVISION

16 CITY OF PONTIAC POLICE AND FIRE                  )   Case No.
   RETIREMENT SYSTEM, Derivatively on               )
17 Behalf of ADVANCED MICRO DEVICES,                )   VERIFIED SHAREHOLDER DERIVATIVE
   INC.,                                            )   COMPLAINT FOR BREACH OF
18                                                  )   FIDUCIARY DUTY, UNJUST
                         Plaintiff,                 )   ENRICHMENT AND VIOLATION OF THE
19                                                  )   FEDERAL SECURITIES LAWS
          vs.                                       )
20                                                  )
   JOHN E. CALDWELL, NORA M. DENZEL,                )
21 MARK DURCAN, MICHAEL P.                          )
   GREGOIRE, JOSEPH A. HOUSEHOLDER,                 )
22 JOHN W. MARREN, ABHI Y.                          )
   TALWALKAR and LISA T. SU,                        )
23                                                  )
                         Defendants,                )
24                                                  )
          – and –                                   )
25 ADVANCED MICRO DEVICES, INC., a                  )
   Delaware corporation,                            )
26                                                  )
                         Nominal Defendant.         )
27                                                  )   DEMAND FOR JURY TRIAL

28
          Case 5:20-cv-06794 Document 1 Filed 09/29/20 Page 2 of 42




 1                                             OVERVIEW
 2          1.      This is shareholder derivative action on behalf of nominal defendant Advanced Micro

 3 Devices, Inc. (“AMD” or the “Company”) against its Board of Directors (“Board”) and Chief

 4 Executive Officer (“CEO”) for breach of fiduciary duty, unjust enrichment and violation of the

 5 federal securities laws. Defendants are John E. Caldwell, Nora M. Denzel, Mark Durcan, Michael P.

 6 Gregoire, Joseph A. Householder, John W. Marren, Abhi Y. Talwalkar and Lisa T. Su (together,

 7 “Defendants”).

 8          2.      For the past several years, Defendants have publicly misrepresented AMD as a

 9 company that effectively promotes diversity throughout its ranks, including in the boardroom. But,

10 in 2020, there are still no African Americans on AMD’s Board. Likewise, no African American

11 holds a senior executive position at the Company. Although each of the Defendants was aware of

12 this reality,1 Defendants repeatedly represented that AMD “is committed to increasing the number of

13 women and under-represented minorities in the technology industry” and “will actively identify

14 candidates who could enhance the diversity represented on the Board.” Corporate Responsibility at

15 AMD; Message from our President and CEO, AMD, https://www.amd.com/en/corporate-

16 responsibility/cr-amd; Charter of the Nominating and Corporate Governance Committee at 2-3.

17          3.      The business case for diversity is strong.      In 2015, McKinsey & Company
18 (“McKinsey”) first reported a statistically significant relationship between a more diverse leadership

19 team and better financial performance, finding that “[c]ompanies in the top quartile of racial/ethnic

20 diversity were 35 percent more likely to have financial returns above their national industry median,”

21 while “[c]ompanies in the bottom quartile for both gender and ethnicity/race were statistically less

22 likely to achieve above-average financial returns than the average companies in the dataset (that is,

23 they were not just not leading, they were lagging).” Vivian Hunt, Dennis Layton & Sara Prince,

24 Diversity Matters, McKinsey & Company, at 1 (Feb. 2, 2015) (“Diversity Matters”),

25

26
   1
27 metrics “Since 2018, we review annually our Diversity, Belonging, and Inclusion strategies and
            with members of the AMD Board of Directors.” People; Global Inclusion, AMD,
28 https://www.amd.com/en/corporate-responsibility/people.

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                        -1-
         Case 5:20-cv-06794 Document 1 Filed 09/29/20 Page 3 of 42




 1 https://www.mckinsey.com/~/media/mckinsey/business%20functions/organization/our%20insights/

 2 why%20diversity%20matters/diversity%20matters.pdf.

 3          4.      AMD has been damaged and irreparably harmed by Defendants’ conscious,

 4 continuing failure to embrace racial diversity throughout AMD’s corporate enterprise, as has been

 5 represented to shareholders. By this action, Plaintiff seeks to remedy Defendants’ dereliction of

 6 their legal duty to act in the best interests of AMD and remove the institutional structures preventing

 7 the Company from fulfilling its stated diversity objectives.

 8                                          INTRODUCTION
 9          5.      At almost every opportunity, AMD publicly asserts its commitment to “increasing the

10 number of women and under-represented minorities in the technology industry,” which the Company

11 acknowledges is key to fostering a team that is “more creative, more productive, better at problem-

12 solving, and ultimately more profitable.” Corporate Responsibility at AMD; Message from our

13 President and CEO, AMD, https://www.amd.com/en/corporate-responsibility/cr-amd (last visited

14 Sept. 28, 2020); AMD, Corporate Responsibility Website Download, at 31 (updated June 2020)

15 (“2020 CR Report”), amd.com/system/files/documents/2020-cr-download.pdf.                For example,

16 Defendants caused AMD to represent:

17                 “Building a diverse talent pipeline, encouraging a culture of respect and belonging,
                    and increasing inclusion of under-represented groups, makes AMD stronger.”
18                  People;     Global     Inclusion,     AMD,      https://www.amd.com/en/corporate-
19                  responsibility/people (last visited Sept. 28, 2020).

20                 “AMD is growing a diverse, inclusive workforce that embraces different perspectives
                    and experiences to foster innovation, challenge the status quo when needed, and
21                  drive business performance.” Id.
22                 “We are constantly striving to improve our gender and diversity numbers through
                    specific programs, as is the case across the technology sector.” Id.
23

24                 “Aligned with the company’s commitment to diversity and inclusion and in light of
                    recent events that highlight the work still ahead to end racism and social injustice,
25                  AMD announced its first steps to cultivate change with donations to high-impact
                    non-profits focused on social and racial equality and support for their empowerment,
26                  scholarship and mentorship programs.” AMD, Press Release, AMD Commemorates
                    25 Years of Corporate Responsibility Reporting, July 30, 2020.
27

28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                         -2-
          Case 5:20-cv-06794 Document 1 Filed 09/29/20 Page 4 of 42




 1                “Since 2018, we review annually our Diversity, Belonging, and Inclusion strategies
                   and metrics with members of the AMD Board of Directors.” People; Global
 2                 Inclusion, AMD, https://www.amd.com/en/corporate-responsibility/people (last
 3                 visited Sept. 28, 2020).

 4          6.     Corporate platitudes do not equate to satisfying AMD’s public commitment to

 5 diversity. To the contrary, AMD has lacked and continues to lack diversity at the top and is one of

 6 the few remaining publicly traded companies without a single male or female African American

 7 director. The following are the current members of the Board:

 8

 9

10

11

12

13

14

15

16

17

18

19
            7.     Most of Corporate America has made gains in the effort to obtain the benefits of
20
     racial diversity, including at the executive level. Not AMD. In 2020, there is not a single Black
21
     person on its 17-person executive leadership team:
22

23

24

25

26

27

28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                     -3-
          Case 5:20-cv-06794 Document 1 Filed 09/29/20 Page 5 of 42




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17
            8.     Their public statements aside, Defendants have not promoted racial diversity on
18
     AMD’s Board and/or executive leadership team. Rather than address these deficiencies head-on –
19
     by adding African Americans to the Board and the executive leadership team – Defendants have
20
     opted to have the Company issue platitudes. AMD’s public-facing communications state that the
21
     Company has various policies and programs underway to promote diversity, inclusion and belonging
22
     at AMD. However, Defendants have failed to carry out the Company’s policies and proclamations
23
     about increasing racial diversity at AMD.
24
            9.     As a result, AMD was recently exposed for being among the 20 largest companies in
25
     the United States without a single black person on its Board. See Here Are the Largest Companies
26
     in America with Zero Black People on Their Boards, Black Enterprise (Sept. 8, 2017),
27
     https://www.blackenterprise.com/companies-without-black-directors. That was three years ago.
28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                    -4-
         Case 5:20-cv-06794 Document 1 Filed 09/29/20 Page 6 of 42




 1 That exposure did not result in any changes to AMD’s Board makeup, at least not with respect to the

 2 addition of any African Americans. More recently, in June 2020, AMD’s Board was exposed yet

 3 again for continuing to lack a single African American director. See Kerri Anne Renzulli, The 20

 4 Largest Public U.S. Companies Without a Black Person On Their Board, Newsweek (June 17,

 5 2020), https://www.newsweek.com/20-largest-public-us-companies-without-black-person-their-

 6 board-1511319.

 7          10.    A dearth of qualified African American candidates cannot be the answer to

 8 Defendants’ failure to live up to the Company’s professed commitment to “actively identify

 9 candidates who could enhance the diversity represented on the Board.” Charter of the Nominating

10 and Corporate Governance Committee at 2-3; see also Sara Ashley O’Brien, He’s served on 14

11 boards. Now he wants companies to find other Black candidates, CNN Business (July 24, 2020),

12 https://www.cnn.com/2020/07/24/tech/barry-lawson-williams-black-board-

13 representation/index.html. As 2020 has unfolded, several companies previously without any African

14 American directors have nominated black persons to their boards of directors. See Jessica Guynn &

15 Brett Schrotenboer, Why are there still so few Black executives in America?, USAToday (Aug. 20,

16 2020),     https://www.usatoday.com/in-depth/money/business/2020/08/20/racism-black-america-

17 corporate-america-facebook-apple-netflix-nike-diversity/5557003002/ (“Since July 30, two other

18 companies that didn’t have any Black board members or top executives listed on their proxy

19 statements announced they were adding Black board members. Bristol Myers Squibb said it was

20 expanding its board from 12 to 14 to add new board members Paula Price and Derica Rice, both of

21 whom are Black. Procter & Gamble announced last week the appointment of new board member

22 Debra Lee, the former CEO of BET Networks.”).

23          11.    In May 2020, a McKinsey report concluded that “[t]he business case for inclusion and

24 diversity (I&D) is stronger than ever,” finding that “companies in the top quartile outperformed

25 those in the fourth by 36 percent in terms of profitability in 2019.” Vivian Hunt, Sara Prince,

26 Sundiatu Dixon-Fyle & Kevin Dolan, Diversity wins: How inclusion matters, McKinsey &

27 Company, at 3-4 (May 19, 2020) (“Diversity wins”), https://www.mckinsey.com/featured-

28 insights/diversity-and-inclusion/diversity-wins-how-inclusion-matters. McKinsey also found that,

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                      -5-
          Case 5:20-cv-06794 Document 1 Filed 09/29/20 Page 7 of 42




 1 “[f]or diverse companies, the likelihood of outperforming industry peers on profitability has

 2 increased over time, while the penalties are getting steeper for those lacking diversity.” Id. at 3.

 3          12.     AMD’s directors owe fiduciary duties to the Company and its shareholders, including

 4 the duty to be truthful and honest and to act consistent with AMD’s public representations about the

 5 Company’s policies and procedures. Defendants have failed on both counts. In 2020, the AMD

 6 Board still has no African Americans. Nor is any member of the Company’s executive leadership

 7 team an African American man or women.

 8          13.     The failure of the AMD Board to act consistent with AMD’s public representations

 9 concerning diversity has adversely impacted the Company. Instead of actually embracing diversity,

10 Defendants have instead misled AMD shareholders and the public by making false assertions about

11 the Company’s commitment to diversity and acted inconsistent with their obligation to increase

12 shareholder returns, which research confirms is attained through more diverse leadership teams. In

13 doing so, Defendants have committed actionable breaches of fiduciary duty.

14          14.     One irrefutable truth is that actions speak louder than words. Defendants’ actions –

15 declining to nominate a single black person to the AMD Board – belie the veracity of their vocal,

16 widespread public statements in support of diversity, including in the Company’s boardroom. This

17 is, in part, why a pre-suit demand is excused.

18          15.     Discussions of race and assertions of racism can chill discussions about these issues

19 for several reasons. Discussions about false statements involving race, or potential racism, have a no

20 less chilling effect. This chilling effect can be even more acute in a homogenous corporate

21 boardroom among colleagues of professional distinction, even evoking a “there but for the grace of

22 God go I” empathy among the directors.

23          16.     In this context, a director implicated in making alleged false statements about efforts

24 to achieve a racially diverse board is left in a quandary, particularly after publicly affirming that

25 ADM “will actively identify candidates who could enhance the diversity represented on the Board,”

26 as is alleged here. Charter of the Nominating and Corporate Governance Committee at 2-3. The

27 cultural, legal and sociological risk calculus is dramatic. None of these risks are easily reconciled by

28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                          -6-
          Case 5:20-cv-06794 Document 1 Filed 09/29/20 Page 8 of 42




 1 a director enveloped in them without exposure to potential injury, measured not just in money, but in

 2 social and reputational capital as well.

 3          17.       A person of reasonable capacity and skill is not disinterested or otherwise detached

 4 from the outcome of such an inquiry. The stakes are too high; the risk of “cancellation” to a director

 5 for actual or perceived hostility towards people of color is all too real.2

 6          18.       A decision by a director to act upon a pre-suit demand commences a potentially

 7 stigmatizing inquiry into a director, one that could expose the falsity of the director’s publicly

 8 statement concerning diversity or highlight unfair treatment of African American director

 9 candidates. A decision to reject a pre-suit demand could result in equally dire consequences. At one

10 end of the spectrum, the public could view the director’s previous statements supporting diversity as

11 disingenuous and, therefore, false. Or worse yet, that director could be perceived by the public as

12 hostile to African Americans, and could be socially shunned. Hence, a pre-suit demand on the AMD

13 Board is excused as futile.

14          19.       A pre-suit demand is also excused because Defendants voluntarily chose to make, and

15 caused the Company to make, false positive statements about diversity and their effort to achieve a

16 diverse board of directors. Concurrently however, Defendants declined to nominate a single African

17 American woman and/or man to the AMD Board. Defendants’ actions belie their public statements

18 about creating a diverse Board. Dishonesty is a breach of a Delaware director’s fiduciary duty to act

19 in the best interests of the corporation and its shareholders. As such, a pre-suit demand on the AMD

20 Board is futile.

21

22   2
             See, e.g., Jemima McEvoy, Every CEO and Leader That Stepped Down Since Black Lives
     Matter           Protests         Began,         Forbes        (July         1,          2020),
23   https://www.forbes.com/sites/jemimamcevoy/2020/07/01/every-ceo-and-leader-that-stepped-down-
     since-black-lives-matter-protests-began/#52e880555593; Andrew J. Hawkins, Uber senior executive
24   resigns after racial discrimination allegations, The Verge (July 11, 2018),
     https://www.theverge.com/2018/7/11/17561336/uber-senior-executive-resigns-racial-discrimination-
25   allegations; Sarah Whitten and Yen Nee Lee, Papa John’s founder John Schnatter resigns as
     chairman after apologizing for N-word comment, shares surge, CNBC.com (July 12, 2018),
26   https://www.cnbc.com/2018/07/10/papa-johns-founder-john-schnatter-resigns-as-chairman-of-
     company-boar.html; Rachel Ranosa, CEO fired over alleged racism against Uber driver, Human
27   Resources Director (Feb. 11, 2020), https://www.hcamag.com/us/news/general/ceo-fired-over-
     alleged-racism-against-uber-driver/213275.
28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                         -7-
          Case 5:20-cv-06794 Document 1 Filed 09/29/20 Page 9 of 42




 1                                  INTRADISTRICT ASSIGNMENT
 2          20.     A substantial part of the events and omissions which give rise to the claims in this

 3 action occurred in the County of Santa Clara, and as such this action is properly assigned to the San

 4 Jose division of this Court.

 5                                    JURISDICTION AND VENUE
 6          21.     This Court has jurisdiction under 28 U.S.C. §1331 because the claims asserted herein

 7 arise under §14(a) of the Securities Exchange Act of 1934 (the “Exchange Act”) (15 U.S.C.

 8 §78n(a)). This Court has exclusive subject matter jurisdiction over the federal securities law claims

 9 under §27 of the Exchange Act (15 U.S.C. §78aa) and supplemental jurisdiction over the state law

10 claims asserted herein under 28 U.S.C. §1367. This is not a collusive action to confer jurisdiction on

11 this Court that it would otherwise lack.

12          22.     This Court has jurisdiction over each Defendant because each Defendant is either a

13 corporation that conducts business in and maintains operations in this District, or is an individual

14 who has sufficient minimum contacts with this District so as to render the exercise of jurisdiction by

15 the District courts permissible under traditional notions of fair play and substantial justice.

16          23.     Venue is proper in this Court under 28 U.S.C. §1391(a) because: (i) AMD maintains

17 its headquarters in this District; (ii) one or more of the Defendants either resides in or maintains

18 executive offices in this District; (iii) a substantial portion of the transactions and wrongs

19 complained of herein, including Defendants’ primary participation in the wrongful acts detailed

20 herein, occurred in this District; and (iv) Defendants have received substantial compensation in this

21 District by doing business here and engaging in numerous activities that had an effect in this District.

22                                                PARTIES
23          24.     Plaintiff City of Pontiac Police and Fire Retirement System is and continuously has

24 been a shareholder of AMD since July 2017. Plaintiff will adequately and fairly represent the

25 interests of AMD in enforcing and prosecuting these derivative claims.

26          25.     Nominal defendant Advanced Micro Devices, Inc. is a Delaware corporation with its

27 executive offices located at 2485 Augustine Drive, Santa Clara, CA 95054.

28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                          -8-
         Case 5:20-cv-06794 Document 1 Filed 09/29/20 Page 10 of 42




 1          26.     Defendant John E. Caldwell (“Caldwell”) has served as a director of AMD since

 2 2006. He also has served on the Nominating and Corporate Governance and Audit and Finance

 3 Committees of the AMD Board. In 2019, Caldwell received at least $428,079 in fees and other

 4 compensation while failing to act in the best interests of AMD and its shareholders. Caldwell

 5 publicly misrepresented AMD as a company that effectively promotes diversity throughout its ranks,

 6 including in the boardroom, when, in fact, it does not.

 7          27.     Defendant Nora M. Denzel (“Denzel”) has served as a director of AMD since 2014.

 8 She also has served on the Nominating and Corporate Governance and Compensation and

 9 Leadership Resources Committees of the AMD Board. In 2019, Denzel received at least $310,938

10 in fees and other compensation while failing to act in the best interests of AMD and its shareholders.

11 Denzel publicly misrepresented AMD as a company that effectively promotes diversity throughout

12 its ranks, including in the boardroom, when, in fact, it does not.

13          28.     Defendant Mark Durcan (“Durcan”) has served as a director of AMD since 2017. He

14 also has served on the Nominating and Corporate Governance and Compensation and Leadership

15 Resources Committees of the AMD Board. In 2019, Durcan received at least $318,106 in fees and

16 other compensation while failing to act in the best interests of AMD and its shareholders. Durcan

17 publicly misrepresented AMD as a company that effectively promotes diversity throughout its ranks,

18 including in the boardroom, when, in fact, it does not.

19          29.     Defendant Michael P. Gregoire (“Gregoire”) has served as a director of AMD since

20 November 2019. He also has served on the Nominating and Corporate Governance and Audit and

21 Finance Committees of the AMD Board. In 2019, Gregoire received at least $202,365 in fees and

22 other compensation while failing to act in the best interests of AMD and its shareholders. Gregoire

23 publicly misrepresented AMD as a company that effectively promotes diversity throughout its ranks,

24 including in the boardroom, when, in fact, it does not.

25          30.     Defendant Joseph A. Householder (“Householder”) has served as a director of AMD

26 since 2014. He also has served on the Nominating and Corporate Governance and Audit and

27 Finance Committees of the AMD Board. In 2019, Householder received at least $313,710 in fees

28 and other compensation while failing to act in the best interests of AMD and its shareholders.

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                        -9-
         Case 5:20-cv-06794 Document 1 Filed 09/29/20 Page 11 of 42




 1 Householder publicly misrepresented AMD as a company that effectively promotes diversity

 2 throughout its ranks, including in the boardroom, when, in fact, it does not.

 3          31.     Defendant John W. Marren (“Marren”) has served as a director of AMD since 2017.

 4 He also has served on the Nominating and Corporate Governance and Audit and Finance

 5 Committees of the AMD Board. In 2019, Marren received at least $288,710 in fees and other

 6 compensation while failing to act in the best interests of AMD and its shareholders. Marren publicly

 7 misrepresented AMD as a company that effectively promotes diversity throughout its ranks,

 8 including in the boardroom, when, in fact, it does not.

 9          32.     Defendant Abhi Y. Talwalkar (“Talwalkar”) has served as a director of AMD since

10 2017. He also has served on the Nominating and Corporate Governance and Compensation and

11 Leadership Resources Committees of the AMD Board. In 2019, Talwalkar received at least

12 $301,292 in fees and other compensation while failing to act in the best interests of AMD and its

13 shareholders. Talwalkar publicly misrepresented AMD as a company that effectively promotes

14 diversity throughout its ranks, including in the boardroom, when, in fact, it does not.

15          33.     Defendant Lisa T. Su (“Su”) has served as a director of AMD since 2014. She also

16 has served as AMD’s CEO since 2014. In 2019, Su received at least $58.5 million in salary, stock

17 awards, and other compensation while failing to act in the best interests of AMD and its

18 shareholders. Su publicly misrepresented AMD as a company that effectively promotes diversity

19 throughout its ranks, including in the boardroom, when, in fact, it does not.

20          34.     By reason of their positions as AMD’s directors and/or officers and because of their

21 ability to direct and control the Company’s business and corporate affairs, Defendants owed AMD

22 and its shareholders a fiduciary duty to use their utmost ability to control and manage AMD in an

23 honest and lawful manner. Toward that end, AMD’s directors and officers owed the Company and

24 its shareholders fiduciary duties to exercise loyalty, good faith, and reasonable supervision over the

25 Company’s management, policies, practices and internal controls. Moreover, Defendants’ fiduciary

26 duties required them to, among other things: (i) ensure that AMD complied with its legal obligations

27 and requirements, including legal compliance with the corporations and federal securities laws, as

28 well as acting only within the scope of legal authority and disseminating truthful and accurate

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                       - 10 -
         Case 5:20-cv-06794 Document 1 Filed 09/29/20 Page 12 of 42




 1 statements to AMD shareholders; (ii) conduct the affairs of the Company in an efficient, businesslike

 2 manner so as to lawfully maximize the value of the Company’s shares; (iii) ensure that AMD was

 3 operated in a diligent, honest, and prudent manner in compliance with all applicable laws, rules and

 4 regulations, including the corporations and securities laws; and (iv) refrain from breaching their

 5 fiduciary duties to AMD by adopting initiatives, policies, practices, procedures, and controls

 6 inconsistent with their fiduciary duties of care, loyalty and good faith.

 7                             CONSPIRACY, AIDING AND ABETTING,
                                   AND CONCERTED ACTION
 8
             35.     In committing the wrongful acts complained of herein, Defendants pursued or joined
 9
     in the pursuit of a common course of conduct and acted in concert with one another in furtherance of
10
     a common plan or design. In addition to the wrongful conduct complained of herein giving rise to
11
     primary liability, Defendants further aided and abetted and/or assisted each other in the breach of
12
     their fiduciary duties.
13
             36.     Each of the Defendants aided and abetted and rendered substantial assistance in the
14
     wrongs complained of herein. In taking such action to substantially assist the commission of the
15
     wrongdoing complained of herein, each of the Defendants acted with knowledge of the primary
16
     wrongdoing, substantially assisted the accomplishment of that wrongdoing, and was aware of his or
17
     her overall contribution to and furtherance of the wrongdoing.
18
                     DEFENDANTS’ DUTY TO ACT IN THE BEST INTERESTS
19                          OF AMD AND ITS SHAREHOLDERS
20           37.     Corporations are one of society’s most important institutions. Without profitable

21 corporations, capitalist economies contract, communities fail, and the general welfare suffers.

22 Diversity in the boardroom and throughout a corporate enterprise is a bulwark against these ills.

23           38.     Research confirms that firms with greater diversity enjoy greater profitability and

24 create more shareholder wealth. As such, building a high functioning, diverse board of directors lies

25 within the very heart of a director’s fiduciary duty to maximize corporate value to the fullest extent.

26 Declining to do so is not protected by the business judgment rule.

27

28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                        - 11 -
         Case 5:20-cv-06794 Document 1 Filed 09/29/20 Page 13 of 42




 1 Enhancing Shareholder Wealth Is a Director’s Fundamental Duty

 2          39.     In early 2016, The Economist called shareholder primacy theory “the biggest idea in

 3 business,” stating “[t]oday shareholder value rules business.” Shareholder Value, Analyze this, The

 4 Economist (Apr. 2, 2016). The idea is not new, however. As early as 1919, the courts recognized

 5 that “[a] business corporation is . . . carried on primarily for the profit of the stockholders.” Dodge v.

 6 Ford Motor Co., 170 N.W. 668, 684 (Mich. 1919). Over the years, this shareowner wealth

 7 maximization norm has become the most fundamental concept in corporate law, and is firmly

 8 embedded in “the law of the most important American jurisdiction – Delaware.” Leo E. Strine, Jr.,

 9 The Dangers of Denial: The Need for a Clear-Eyed Understanding of the Power and Accountability

10 Structure Established by the Delaware General Corporate Law, Univ. of Penn., Inst. for Law &

11 Econ., Research Paper No. 15-08, at 3 (Mar. 11, 2015) (“Strine, Dangers of Denial”).

12          40.     As Milton Freedman, legendary Chicago school economist, succinctly put it,

13 “corporations have no higher purpose than maximizing profits for their shareholders.” Milton

14 Friedman, Capitalism and Freedom (1962). Specifically, he stated:

15                  In a free‐enterprise, private‐property system, a corporate executive is an
            employee of the owners of the business. He has direct responsibility to his
16          employers. That responsibility is to conduct the business in accordance with their
            desires, which generally will be to make as much money as possible while
17          conforming to their basic rules of the society, both those embodied in law and those
            embodied in ethical custom.
18
     Milton Friedman, The Social Responsibility of Business Is to Increase Its Profits, N.Y. Times Mag.
19
     at 1 (Sept. 13, 1970); accord John Armour, et al., What Is Corporate Law? in The Anatomy of
20
     Corporate Law: A Comparative and Functional Approach 23 (3d ed. Oxford Univ. Press)
21
     (“[S]hareholder primacy operates to ‘assure that the corporation serves the best interests of its
22
     shareholders or, more specifically, to maximize financial returns to shareholders or, more
23
     specifically still, to maximize the current market price of corporate shares.’”).
24
            41.     Delaware embraces shareholder primacy in its corporate law. As former Delaware
25
     Supreme Court Chief Justice Leo E. Strine, Jr. wrote:
26
            [A] clear-eyed look at the law of corporations in Delaware reveals that, within the
27          limits of their discretion, directors must make stockholder welfare their sole end, and
            that other interests may be taken into consideration only as a means of promoting
28          stockholder welfare.

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                           - 12 -
         Case 5:20-cv-06794 Document 1 Filed 09/29/20 Page 14 of 42




 1 Strine, Dangers of Denial at 10; accord Frederick Hsu Living Tr. v. ODN Holding Corp., No.

 2 12108-VCL, 2017 WL 1437308, at *18 (Del. Ch. Apr. 24, 2017) (“the fiduciary relationship requires

 3 that the directors act prudently, loyally, and in good faith to maximize the value of the corporation

 4 over the long-term for the benefit of the providers of presumptively permanent equity capital”); In re

 5 Trados Inc. S’holder Litig., 73 A.3d 17, 42 n.16 (Del. Ch. 2013) (“the standard of fiduciary conduct

 6 calls for the board to maximize the value of the corporation for the benefit of the common stock”);

 7 eBay Domestic Holdings, Inc. v. Newmark, 16 A.3d 1, 34 (Del. Ch. 2010) (same).

 8          42.     A director who deviates from shareholder primacy commits a breach of fiduciary duty

 9 for which he may be held liable:

10          Of course, it is true that the business judgment rule provides directors with wide
            discretion, and that it enables directors to justify by reference to long run stockholder
11          interests a number of decisions that may in fact be motivated more by a concern for a
            charity the CEO cares about, or the community in which the corporate headquarters
12          is located, or once in a while, even the company’s ordinary workers, than long run
            stockholder wealth. But that does not alter the reality of what the law is. Dodge v.
13          Ford and eBay are hornbook law because they make clear that if a fiduciary admits
            that he is treating an interest other than stockholder wealth as an end in itself, rather
14          than an instrument to stockholder wealth, he is committing a breach of fiduciary
            duty.
15
     Strine, Dangers of Denial at 20.
16
   Diversity Serves the Best Interests of Shareholders
17 Because It Maximizes Shareholder Wealth

18          43.     In 2015, McKinsey, one of the world’s largest and most prestigious management

19 consulting firms, observed the statistically significant connection between diverse leadership and

20 financial performance, finding that “[c]ompanies in the top quartile for racial/ethnic diversity were

21 35 percent more likely to have financial returns above their national industry median.” Diversity

22 Matters at 1. After examining proprietary datasets for 366 public companies, including financial

23 results and the composition of top management and boards, McKinsey found that “diversity

24 correlates with better financial performance,” while the “reverse is also true, companies in the

25 bottom quartile in both gender and ethnicity underperformed the other three quartiles.” Id. at 3.

26          44.     Moreover, the 2015 McKinsey report found that companies in the top quartile for

27 gender or racial and ethnic diversity are more likely to have financial returns above their national

28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                          - 13 -
         Case 5:20-cv-06794 Document 1 Filed 09/29/20 Page 15 of 42




 1 industry median, while companies in the bottom quartile in these dimensions are statistically less

 2 likely to achieve above-average returns:

 3          The analysis found a statistically significant relationship between a more diverse
            leadership team and better financial performance. The companies in the top quartile
 4          of gender diversity were 15 percent more likely to have financial returns that were
            above their national industry median. Companies in the top quartile of racial/ethnic
 5          diversity were 35 percent more likely to have financial returns above their national
            industry median. Companies in the bottom quartile for both gender and
 6          ethnicity/race were statistically less likely to achieve above-average financial returns
            than the average companies in the dataset (that is, they were not just not leading, they
 7          were lagging). The results varied by country and industry. Companies with 10
            percent higher gender and ethnic/racial diversity on management teams and boards in
 8          the US, for instance, had EBIT that was 1.1 percent higher; in the UK, companies
            with the same diversity level had EBIT that was 5.8 percent higher. Moreover, the
 9          unequal performance across companies in the same industry and same country
            implies that diversity is a competitive differentiator that shifts market share towards
10          more diverse companies.

11 Id. at 1.

12          45.     In 2018, McKinsey updated its research and again found that more diverse firms

13 enjoy greater shareholder returns than less diverse firms, finding that ethnically diverse companies

14 are 35% more likely to financially outperform ethnically homogeneous ones. Vivian Hunt, Sara

15 Prince, Sundiatu Dixon-Fyle & Lareina Yee, Delivering through Diversity, McKinsey & Company,

16 at 8 (Jan. 2018) (“Delivering through Diversity”), http://www.insurance.ca.gov/diversity/41-

17 ISDGBD/GBDExternal/upload/ McKinseyDeliverDiv201801-2.pdf. As McKinsey explained:

18                   We first established a positive, statistically significant correlation between
            executive team diversity and financial performance in our 2015 Why Diversity
19          Matters report (using 2014 diversity data). We find this relationship persists in our
            expanded, updated, and global 2017 data set. In Why Diversity Matters we found
20          that companies in the top quartile for gender diversity on their executive teams were
            15% more likely to experience above-average profitability than companies in the 4th
21          quartile. Almost exactly three years later, this number rose to 21% and continued to
            be statistically significant. For ethnic/cultural diversity, the 2014 finding was a 35%
22          likelihood of outperformance, comparable to the 2017 finding of a 33% likelihood of
            outperformance on EBIT margin, both statistically significant . . . .
23
     Id. (footnotes omitted).
24
            46.     Addressing boardroom diversity in particular, the 2018 Delivering through Diversity
25
     report found that “[e]thnic and cultural diversity’s correlation with outperformance on profitability
26
     was also statistically significant at Board level,” making companies with greater ethnic and cultural
27
     board diversity 43% more likely to enjoy higher profits. Id. at 13. In other words, diversity provides
28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                         - 14 -
         Case 5:20-cv-06794 Document 1 Filed 09/29/20 Page 16 of 42




 1 increased shareholder returns, which is in the best interests of the corporation and its shareholders.

 2 As McKinsey further explained:

 3          We found that companies with the most ethnically/culturally diverse Boards
            worldwide are 43% more likely to experience higher profits. We also found a
 4          positive correlation between ethnic/cultural diversity and value creation at both the
            executive team and Board levels, though the relationship is not statistically
 5          significant. It may be the case that overall, the picture on top-team diversity globally
            is more complex due to significant geographic differences in the cultural contexts in
 6          which the companies we studied operate.

 7                  Overall, our findings that ethnic and cultural diversity on executive teams
            continues to correlate strongly with company financial performance support the
 8          argument that there is value in promoting ethnic/cultural diversity in company top
            teams around the world. We hypothesize that, for companies, addressing the
 9          challenge of building an inclusive company culture across cultural differences could
            significantly strengthen organizational effectiveness. Further, ethnic/cultural
10          diversity at the highest levels of company leadership could serve as a signal to
            employees and other stakeholders that the organization truly understands and values
11          the community and customers that they serve.

12 Id.

13          47.     And more recently, in May 2020, McKinsey reported that “[t]he business case for

14 inclusion and diversity (I&D) is stronger than ever,” finding “that companies in the top quartile

15 outperformed those in the fourth by 36 percent in terms of profitability in 2019” and that, “[f]or

16 diverse companies, the likelihood of outperforming industry peers on profitability has increased over

17 time, while the penalties are getting steeper for those lacking diversity.” Diversity wins at 3-4. As

18 McKinsey explained:

19                  Diversity Wins is the third in a McKinsey series investigating the business
            case for diversity, following Why Diversity Matters (2015) and Delivering through
20          Diversity (2018). This report shows not only that the business case remains robust,
            but also that the relationship between diversity on executive teams and the likelihood
21          of financial outperformance is now even stronger than before. These findings are
            underpinned by our largest data set to date, encompassing 15 countries and more than
22          1,000 large companies.

23                                             *       *       *

24                  In the case of ethnic and cultural diversity, the findings are equally
            compelling. We found that companies in the top quartile outperformed those in the
25          fourth by 36 percent in terms of profitability in 2019, slightly up from 33 percent in
            2017 and 35 percent in 2014. And, as we have previously found, there continues to
26          be a higher likelihood of outperformance difference with ethnicity than with gender.

27                                             *       *       *

28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                         - 15 -
         Case 5:20-cv-06794 Document 1 Filed 09/29/20 Page 17 of 42




 1                  This growing polarization between high and low performers is reflected in an
            increased likelihood of a performance penalty. In 2019, fourth-quartile companies
 2          for executive-team gender diversity were 19 percent more likely than companies in
            the other three quartiles to underperform on profitability. This is up from 15 percent
 3          in 2017 and nine percent in 2015. And for companies in the fourth quartile of both
            gender and ethnic diversity the penalty is even steeper in 2019: they are 27 percent
 4          more likely to underperform on profitability than all other companies in our data set.

 5 Id. (footnote omitted).

 6          48.    These consistent findings demonstrate that firms with greater diversity outperform

 7 their peers by a significant margin. Diversity is in the best interests of a corporation and its

 8 shareholders. AMD “is committed to increasing the number of women and under-represented

 9 minorities in the technology industry” and “will actively identify candidates who could enhance the

10 diversity represented on the Board.” Corporate Responsibility at AMD; Message from our President

11 and CEO, AMD, https://www.amd.com/en/corporate-responsibility/cr-amd (last visited Sept. 28,

12 2020); Charter of the Nominating and Corporate Governance Committee at 2-3. In practice,

13 however, this appears to be only lip-service, as AMD remains one of the few large U.S. publicly

14 traded companies without an African American director in late September 2020.

15                           HUNDREDS OF MILLIONS IN POTENTIAL
                             SHAREHOLDER WEALTH SQUANDERED
16
     The AMD Board of Directors and Executive Leadership Team
17
            49.    AMD enjoys the dubious distinction of being one of only a handful of publicly traded
18
     companies in the United States without an African American male or female director. The
19
     Company’s large executive leadership team likewise lacks a single black member. The members of
20
     the AMD Board are:
21

22

23

24

25

26

27

28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                       - 16 -
        Case 5:20-cv-06794 Document 1 Filed 09/29/20 Page 18 of 42




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12         50.   The members of AMD’s executive leadership team are:

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                         - 17 -
         Case 5:20-cv-06794 Document 1 Filed 09/29/20 Page 19 of 42




 1

 2

 3

 4

 5

 6

 7

 8 Defendants’ False Statements About the
   Company’s Top Leadership Diversity
 9
           51.     Privately, Defendants have consistently avoided the opportunity to appoint African
10
   Americans to AMD’s Board and/or its senior executive leadership. But publicly, however,
11
   Defendants, in pursuit of the accolades and awards that affirm true diversity leadership, have falsely
12
   portrayed AMD as a strong proponent of increasing diversity in the technology industry, and as a
13
   company that effectively promotes and achieves diversity across its enterprise.
14
   False Statements About Diversity on AMD’s Website
15
           52.     For example, AMD’s website not only recognizes diversity to be a key to success, but
16
   also highlights AMD’s efforts to increase “the number of women and under-represented minorities
17
   in the technology industry, and to supporting efforts to effect systemic and lasting change.”
18
   Corporate Responsibility at AMD; Message from Our President and CEO, AMD,
19
   https://www.amd.com/en/corporate-responsibility/cr-amd (last visited Sept. 28, 2020). For example,
20
   Defendants caused AMD to represent:
21
                  “AMD is growing a diverse, inclusive workforce that embraces different perspectives
22                 and experiences to foster innovation, challenge the status quo when needed, and
                   drive business performance.”              People; Global Inclusion, AMD,
23                 https://www.amd.com/en/corporate-responsibility/people.
24
                   “We are constantly striving to improve our gender and diversity numbers through
25                  specific programs, as is the case across the technology sector.” Id.

26                 “We will continue our efforts to recruit diverse talent and foster an inclusive and
                    innovative culture, where the best ideas ‘win’ regardless of the individual’s identity.”
27                  Id.
28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                          - 18 -
         Case 5:20-cv-06794 Document 1 Filed 09/29/20 Page 20 of 42




 1          53.    Similarly, affirming Defendants’ stated belief that diversity makes AMD “stronger”

 2 and “ultimately more profitable,” id., the Company’s website further states:

 3                “Building a diverse talent pipeline, encouraging a culture of respect and belonging,
                   and increasing inclusion of under-represented groups, makes AMD stronger.” Id.
 4
                  “Innovation, which is at AMD’s core, occurs when creative minds and diverse
 5
                   perspectives are drawn from all over the world. Diverse teams, when managed in a
 6                 culture of inclusion, are more creative, more productive, better at problem solving,
                   and ultimately more profitable.” 2020 CR Report at 30-31.
 7
   False Statements About Diversity
 8 in the AMD’s Proxy Statements

 9          54.    Additionally, Defendants also falsified AMD’s U.S. Securities and Exchange
10 Commission (“SEC”) filings. While under the stewardship of Defendants, the Company’s 2018,

11 2019 and 2020 Proxy Statements misrepresented that the AMD Board seeks to “foster and maintain

12 a diversity of viewpoints, backgrounds and experience on the Board,” and thus “the Nominating and

13 Corporate Governance Committee evaluates the mix of skills and experience of the directors and

14 assesses nominees and potential candidates in the context of the current composition of the Board

15 and [AMD’s] requirements, taking into consideration the diverse communities and geographies in

16 which [AMD] operate[s].” AMD, Proxy Statement (Sch. 14A) (Mar. 26, 2020) (“2020 Proxy

17 Statement”) at 17; AMD, Proxy Statement (Sch. 14A) (Mar. 21, 2019) (“2019 Proxy Statement”) at

18 19; AMD, Proxy Statement (Sch. 14A) (Mar. 19, 2018) (“2018 Proxy Statement”) at 19.

19          55.    The 2020 Proxy Statement further states that, as a part of succession planning for key
20 executive roles, AMD assesses “candidates and their development plans . . . with considerations for

21 alignment not only with required skills but also with [the Company’s] culture and emphasis on

22 diversity and inclusion.” 2020 Proxy Statement at 36.

23 False Statements About Diversity in AMD’s
   Corporate Social Responsibility Reports
24
          56.     Each year, at the direction of Defendants, the Company releases its annual Corporate
25
   Responsibility (“CR”) Report. In these reports, Defendants candidly recognize the correlation
26
   between diversity and increased shareholder wealth: “Building a diverse talent pipeline, encouraging
27

28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                       - 19 -
         Case 5:20-cv-06794 Document 1 Filed 09/29/20 Page 21 of 42




 1 a culture of respect and belonging, and increasing inclusion of under-represented groups, makes

 2 AMD stronger.” 2020 CR Report at 31.

 3          57.     Additionally, in the CR Reports, Defendants represent to shareholders and the public

 4 that AMD effectively promotes diversity throughout the Company. For example, the 2020 CR

 5 Report states:

 6                 “AMD is growing a diverse, inclusive workforce that embraces different perspectives
                    and experiences to foster innovation, challenge the status quo when needed, and
 7                  drive business performance.” Id.
 8
                   “Aligned with the company’s commitment to diversity and inclusion and in light of
 9                  recent events that highlight the work still ahead to end racism and social injustice,
                    AMD announced its first steps to cultivate change with donations to high-impact
10                  non-profits focused on social and racial equality and support for their empowerment,
                    scholarship and mentorship programs.” AMD, Press Release, AMD Commemorates
11                  25 Years of Corporate Responsibility Reporting, July 30, 2020.
12
                   “We are constantly striving to improve our gender and diversity numbers through
13                  specific programs, as is the case across the technology sector.” 2020 CR Report at
                    31.
14
                   “Since 2018, we review annually our Diversity, Belonging, and Inclusion strategies
15                  and metrics with members of the AMD Board of Directors.” Id.
16          58.     AMD’s 2019 and 2018 CR Reports contain similar statements representing that the
17 Company effectively promotes and achieves inclusion and diversity. For example, the 2019 CR

18 Report states:

19                  At AMD, we harness our world-class technology to take on some of the
            world’s toughest problems. This can’t be done alone. It takes a diverse group of
20          voices gathered together – every day of the week – to find solutions and drive our
            business growth. We thrive through respect for and inclusion of our employees’
21          individual talents, personalities, experiences and passions. Differences challenge us
            in a healthy way – and improve our capability to bring the benefits of high-
22          performance computing to consumers in a more meaningful manner. From many
            voices, we create one vision of the future, together.
23
     AMD’s Culture of Inclusion, 2019 Corporate Citizenship Summary.
24
     The Statements About AMD’s Diversity Were Knowingly False
25
            59.     AMD is not a leader in diversity and inclusion. Other large Bay Area companies
26
     have at least one African American director, including Apple, Inc., HP Inc., PayPal, Inc. and
27

28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                       - 20 -
         Case 5:20-cv-06794 Document 1 Filed 09/29/20 Page 22 of 42




 1 Salesforce.com. But, even in late September 2020, AMD still does not have a single black person on

 2 its Board. The Company’s senior executive ranks are likewise devoid of any African Americans.

 3          60.     Instead of pursuing racial diversity on the Board and elsewhere within the Company,

 4 Defendants have not only made, or caused AMD to make, untrue statements about its commitment to

 5 diversity, but also to have approved false statements that AMD has been successful in those efforts.

 6 For example, the Company filed its 2020 Proxy Statement with the SEC on March 26, 2020, after it

 7 was approved by directors Caldwell, Denzel, Durcan, Gregoire, Householder, Marren, Su and

 8 Talwalkar. And the Company filed its 2019 Proxy Statement with the SEC on March 21, 2019, after

 9 it was approved by directors Caldwell, Denzel, Durcan, Householder, Marren, Su and Talwalkar.

10 The 2020 and 2019 Proxy Statements misleadingly used the phrase “foster and maintain a diversity

11 of viewpoints, backgrounds and experience on the Board” to suggest that the Nominating and

12 Corporate Governance Committee has a goal of achieving actual diversity on the Board by seeking

13 to achieve representation of diverse persons – i.e., African Americans. 2020 Proxy Statement at 17;

14 2019 Proxy Statement at 19.

15          61.     Moreover, the representation in the 2019 and 2018 Proxy Statements that AMD

16 believes it is important to consider “a diversity of viewpoints, backgrounds and experience on the

17 Board” is misleading because a reasonable reading of that phrase conveys that the Company is

18 actively seeking to achieve diversity on its Board. 2019 Proxy Statement at 19; 2018 Proxy

19 Statement at 19. Despite highlighting “race” as an important factor to achieving “diversity of

20 viewpoints, backgrounds and experience,” the fact remains that AMD has no African American

21 Board members, and no African American has served on AMD’s Board since at least 2015. The

22 undisclosed truth is, therefore, that while AMD may maintain a policy that states it is attempting to

23 bring racially diverse candidates into its director nominee pool, it either has no intention of actually

24 nominating such persons to its Board or is engaged in an effort to thwart the nomination of such

25 persons and prefers applicants other than African Americans in the pool.

26

27

28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                         - 21 -
          Case 5:20-cv-06794 Document 1 Filed 09/29/20 Page 23 of 42




 1 The Compensation and Leadership Resources
   Committee’s Role in Keeping African Americans
 2 Off the Board

 3           62.      AMD directors Denzel, Durcan and Talwalkar served on AMD’s Compensation and

 4 Leadership Resources Committee at all relevant times. The 2020 Proxy Statement states that “[t]he

 5 Compensation and Leadership Resources Committee of our Board (the ‘Compensation Committee’)

 6 oversees, among other things, the development and administration of our executive compensation

 7 program.” 2020 Proxy Statement at 30. Further, the 2020 Proxy Statement states that AMD’s

 8 executive compensation philosophy is “‘pay for performance.’” Id. at 31.

 9                    Our executive compensation program is designed to link the compensation
             payable to our Named Executive Officers to the achievement of performance
10           objectives and returns to our stockholders and drive the creation of long-term
             sustainable stockholder value while balancing our goal of attracting, retaining and
11           motivating high-caliber senior leadership. This program is clearly delivering on its
             objectives . . . . Our fiscal 2019 executive compensation program continued to
12           reflect this “pay for performance” compensation philosophy, and the compensation
             earned by our Named Executive Officers in fiscal 2019 was primarily driven by our
13           fiscal 2019 results . . . and our stock price performance.

14 Id. As set forth below, AMD’s “pay for performance” executive compensation plan “is guided by

15 the following primary principles”: “Business Driven,” “Performance Differentiated,” “Market

16 Competitive” and “Ownership Oriented.” Id. at 37.

17 Our executive compensation program philosophy centers on pay for performance and is guided by the following
     primary principles:
18

19        Principle                                               Description

20   Business Driven Compensation should be aligned to performance. Rewards should be directly tied to the
                     achievement of specific financial, operational and strategic objectives that generally lead to
21                   increased and sustained stockholder value.
     Performance     Compensation should be structured to create an effective link between pay and performance at both
22   Differentiated  the company and individual level. With improved company performance and increases in company
                     valuation and stock price, our compensation programs should deliver higher rewards to our Named
23                   Executive Officers.
     Market          Compensation should be competitive to attract, retain and motivate high-caliber senior leadership.
24   Competitive
     Ownership       Compensation should be fully aligned with stockholder interests by delivering meaningful equity
25   Oriented        awards tied to and balanced with stockholder value creation and by maintaining robust stock
                     ownership requirements.
26

27           63.      As is evident, the “guiding principles” used by the Compensation and Leadership

28 Resources Committee to determine annual CEO compensation do not include diversity and/or

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                                     - 22 -
         Case 5:20-cv-06794 Document 1 Filed 09/29/20 Page 24 of 42




 1 increasing minority representation in the technology industry. Instead, the principles focus on other

 2 matters at the exclusion of diversity, although greater diversity is positively correlated with greater

 3 shareholder returns.

 4          64.     Further, the 2020 Proxy Statement states that, as a part of “[s]uccession planning for

 5 key executive roles,” the Compensation and Leadership Resources Committee assesses “internal

 6 candidates and their development plans . . . with considerations for alignment not only with required

 7 skills but also with our culture and emphasis on diversity and inclusion.” 2020 Proxy Statement at

 8 36. Yet today, in 2020, AMD has failed to add an African American to its senior executive team.

 9 The Nominating and Corporate Governance Committee’s
   Role in Keeping African Americans Off the Board
10
            65.    “The Nominating and Corporate Governance Committee assists the Board in its
11
   responsibilities regarding the identification of qualified candidates to become Board members, the
12
   selection of nominees for election as directors at the next annual meeting of stockholders (or special
13
   meeting of stockholders at which directors are to be elected) . . . .” 2020 Proxy Statement at 17. At
14
   all relevant times, directors Caldwell, Denzel, Durcan, Gregoire, Householder, Marren and
15
   Talwalkar served on the AMD Board’s Nominating and Corporate Governance Committee.
16
            66.    The Charter of the Nominating and Corporate Governance Committee specifies the
17
   criteria the Committee may use when evaluating a director candidate. These criteria include, among
18
   others, the candidate’s: (i) proven records of success at their chosen profession; (ii) personal and
19
   professional integrity, ethics and values; (iii) experience in corporate management, such as serving
20
   as an officer or former officer of a publicly held company; (iv) experience in the Company’s
21
   industry; (v) awareness of relevant social policy concerns; (vi) experience as a board member of
22
   another publicly held company; (vii) ability to make independent analytical inquiries; (viii) strategic
23
   planning abilities and experience; (ix) aptitude in accounting or finance; (x) expertise in domestic
24
   and international markets; (xi) experience in government relations; (xii) academic expertise in an
25
   area of the Company’s strategy or operations; and (xiii) practical and mature business judgment.
26
   Charter of the Nominating and Corporate Governance Committee at 2-3.
27

28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                        - 23 -
         Case 5:20-cv-06794 Document 1 Filed 09/29/20 Page 25 of 42




 1          67.    The Charter of the Nominating and Corporate Governance Committee further states

 2 that “[t]he Committee recognizes the great value in diversity of experience and perspective,

 3 including but not limited to diversity in gender, race, culture, nationality, background, age and

 4 professional experience,” and, therefore, “[i]n identifying potential candidates, the Committee will

 5 actively identify candidates who could enhance the diversity represented on the Board.” Id. at 3.

 6 Moreover, AMD’s 2020 Proxy Statement states that, to broaden its reach, “[t]he Nominating and

 7 Corporate Governance Committee retains a search firm for the purpose of obtaining information

 8 regarding potential candidates for Board membership.” 2020 Proxy Statement at 17.

 9          68.    Ostensibly, these statements convey to AMD investors and the public that the

10 Company actively promotes “diversity” in the boardroom. But in fact, Defendants have made no

11 real effort to promote racial diversity on the Board. Today, in 2020, AMD is one of the few

12 remaining large publicly traded companies without a black male or female director. Likewise, no

13 black person is a member of the executive leadership team at AMD.

14          69.    This lack of diversity has contributed to economic disparities at AMD. For example,

15 in 2018, the Company’s CEO pay was 165 times as high as the median pay of all other employees:

16          For 2018:

17                        the annual total compensation for the median employee of the
                           Company (other than our Chief Executive Officer) was $80,931; and
18
                          the annual total compensation of our Chief Executive Officer was
19                         $13,356,392.

20                  Based on this information, for 2018 the ratio of the annual total compensation
            of our Chief Executive Officer to the annual total compensation of the median
21          employee was 165 to 1. This ratio is a reasonable estimate calculated in a manner
            consistent with Item 402(u) of Regulation S-K under the Securities Exchange Act of
22          1934.

23 2019 Proxy Statement at 59 (footnote omitted). In 2019, after excluding an extraordinary stock

24 award, the Company’s CEO pay still increased to 172 times as high as the median pay of all other

25
     employees:
26
            The Pay Ratio is significantly higher in 2019 than it was in 2018 (when the Pay Ratio
27          was 165 to 1) because the Company granted a special Value Creation Equity Award
            to our Chief Executive Officer in August 2019 in recognition of her unique value and
28          contributions to the Company, to motivate and reward continued exceptional


     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                       - 24 -
         Case 5:20-cv-06794 Document 1 Filed 09/29/20 Page 26 of 42




 1          shareholder value creation and to further incentivize long-term retention and
            dedication, which will be earned only if AMD continues to create long-term
 2          sustainable stockholder value over a five-year performance period. Since the Value
            Creation Equity Award is not part of the standard annual compensation that is paid to
 3          our Chief Executive Officer, we believe it is helpful to provide the pay ratio without
            the Value Creation Equity Award to provide a more normalized comparison to the
 4          median employee and our peers. For 2019, the ratio of the annual total compensation
            of our Chief Executive Officer without the Value Creation Equity Award to the
 5          annual total compensation of the median employee was 172 to 1.

 6 2020 Proxy Statement at 69.

 7          70.    The absence of significant performance metrics based on achievements in diversity in

 8 executive compensation plans can spur economic disparities across an enterprise, as reflected by

 9 AMD’s dramatic (and increasing) CEO pay ratios of 165 to 1 and 171 to 1 in 2018 and 2019,

10 respectively.

11          71.    Leading Fortune 500 companies and top business schools have tied executive pay to a

12 myriad of business goals, like revenues, profits, share price and talent acquisition. For example,

13 “[a]chieving diversity goals helps determine one-sixth of the cash bonus of Microsoft’s chief

14 executive, Satya Nadella,” while at Uber, “[d]iversity targets are embedded in the stock

15 compensation of its chief executive, Dara Khosrowshahi, accounting for a fourth of his performance-

16 based stock awards.” Peter Eavis, Want More Diversity? Some Experts Say Reward C.E.O.s for It,

17 N.Y. Times, July 14, 2020. As The New York Times reported, “[m]aking diversity targets part of

18 compensation and disclosing them would not just give top executives a financial incentive to hire

19 and promote more Black and Latino people, but also provide a public scorecard that employees and

20 shareholders could use to determine whether companies were following through on their

21 commitments.” Id.

22          72.    Defendants have declined to link CEO pay to diversity, however. Financial

23 disincentives to recruit, hire, promote and retain African Americans at senior levels at AMD,

24 including in the boardroom and at the senior executive level, have harmed, and continue to harm, the

25 Company and its shareowners. Instead of acknowledging the problem and demanding change,

26 Defendants have instead issued false statements claiming success in achieving diversity and

27 inclusion in the face of this enormous wealth gap.

28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                       - 25 -
         Case 5:20-cv-06794 Document 1 Filed 09/29/20 Page 27 of 42




 1 The Role of AMD’s Proxy Access and Majority
   Voting Rules in Keeping African Americans
 2 Off the Board

 3          73.     At AMD, one of the ways the Company has inhibited and prevented black candidates

 4 from being nominated to serve on the Board is through restrictive and unreasonable provisions that

 5 place a high bar on shareholders’ ability to nominate candidates other than the incumbent directors.

 6 As admitted in the 2020 Proxy Statement:

 7                   In addition, our bylaws permit certain of our stockholders who have
            beneficially owned 3% or more of our outstanding common stock continuously for at
 8          least three years to submit nominations to be included in the [sic] our proxy materials
            for up to 20% of the total number of directors then serving.
 9
     2020 Proxy Statement at 12.
10
            74.     As this statement indicates, any AMD shareholder wanting to nominate a new
11
     individual to the Board – for example, a black person – must own at least 3% of the Company’s
12
     stock. The 2020 Proxy Statement disclosed that on the “Record Date,” i.e., March 10, 2020, AMD
13
     had 1,170,852,297 shares outstanding. 2020 Proxy Statement at 1. Thus, 3% of AMD’s outstanding
14
     shares equates to 35,125,568 shares. At AMD’s current stock price of approximately $78 per share,
15
     a shareholder would have to own $2.7 billion worth of AMD stock to have the right to nominate an
16
     African American individual to the AMD Board. This is yet one more structure preventing an
17
     African American board member on the AMD Board.
18
            75.     But the restrictions do not end there. AMD’s Proxy Statements state that the
19
     Company’s corporate governance policies provide for a majority voting standard in uncontested
20
     elections of directors. “This standard requires that each director receive the affirmative vote of a
21
     majority of the votes cast. A majority of the votes cast means that the number of votes cast ‘for’ a
22
     director must exceed the number of votes cast ‘against’ that director. Abstentions and broker non-
23
     votes will have no effect on the outcome of these director elections.” 2020 Proxy Statement at 13.
24
     But AMD’s facially neutral majority voting rule, as applied by Defendants, operates to entrench
25
     current directors in office and thus prevents the necessary refreshment that would allow African
26
     Americans to receive a fair considered for election to the AMD Board. As a result, the application
27

28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                        - 26 -
         Case 5:20-cv-06794 Document 1 Filed 09/29/20 Page 28 of 42




 1 of the Company’s corporate governance policies by Defendants has enabled them to preserve a lack

 2 of racial diversity on the Board.

 3          76.     Moreover, the Proxy Statements were false and misleading because they failed to

 4 disclose that the effect of the majority voting rules inhibited the consideration of African Americans

 5 for appointment and/or election to the AMD Board. These material omissions would have been

 6 material to a shareholder’s decision as to whether to reelect the incumbent directors at the annual

 7 meeting. The false Proxy Statements harmed the Company by interfering with the mechanisms for

 8 the election of directors by shareholders. As a result of the false or misleading statements in the

 9 Proxy Statements, AMD shareholders voted to reelect Defendants to the Board each year.

10 The Absence of Term Limits Discourages the
   Nomination of Racial Minorities to the Board
11
           77.     A review of AMD’s Proxy Statements reveals that the Company does not have term
12
   limits for directors. But the unstated purpose of the lack of term limits at AMD is to entrench
13
   current directors in office, which effectively prevents African Americans from having a fair
14
   opportunity to be considered for the AMD Board. To attempt to justify this position, Defendants
15
   claim that individuals who have served on the AMD Board for years have experience that is valuable
16
   to the Company. In practice, however, excessive tenure for directors does not serve the best interests
17
   of the corporation, as demonstrated by leading academics and professionals in the field of best
18
   corporate governance principles. See, e.g., Jon Lukomnik, Board Refreshment Trends at S&P 1500
19
   Firms, Harvard Law School Forum on Corporate Governance (Feb. 9, 2017),
20
   https://corpgov.law.harvard.edu/2017/02/09/board-refreshment-trends-at-sp-1500-firms.
21
           78.     Defendants’ refusal to adopt director term limits and to appoint African American
22
   members to the Board betrays an improper and far-too-long-unchallenged pretext for denying
23
   African Americans a seat on the AMD Board. This has harmed AMD by allowing Defendants to
24
   perpetuate a shortage of racial diversity on the AMD Board.
25
           79.     Moreover, the Proxy Statements were false and misleading because they did not
26
   disclose the true reasons for, and effect, as applied, of, AMD’s lack of term limits. These omissions,
27
   had they been disclosed, would have been material to AMD shareowners’ decision as to whether to
28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                       - 27 -
          Case 5:20-cv-06794 Document 1 Filed 09/29/20 Page 29 of 42




 1 reelect the Board nominees and vote in favor or against the “say on pay” executive compensation

 2 proposals. Diversity and inclusion are highly valued by shareowners. The false Proxy Statements

 3 harmed the Company by interfering with the mechanism for electing directors to the AMD Board.

 4 As a result of the false or misleading statements in the Proxy Statements, AMD shareowners voted to

 5 reelect Defendants to the Board each year.

 6 Defendants Have Enriched Themselves at the Expense
   of AMD’s Shareholders by Making Misleading
 7 Statements About AMD’s Commitment to Diversity

 8           80.    In addition to denying AMD the substantial increases in shareholder value enjoyed by
 9 companies with greater board diversity, by entrenching themselves on AMD’s Board, Defendants

10 have benefited financially by paying themselves millions of dollars in cash and stock awards each

11 year.     See Delivering through Diversity at 13 (“We found that companies with the most
12 ethnically/culturally diverse Boards worldwide are 43% more likely to experience higher profits.”).

13           81.    The Charter of the Nominating and Corporate Governance Committee states that its
14 members shall, among other things, “actively identify candidates who could enhance the diversity

15 represented on the Board.” Charter of the Nominating and Corporate Governance Committee at 2-3.

16 Similarly, with regard to the criteria for the selection of directors, the 2020 Proxy Statement states:

17           Although we do not have a formal diversity policy, to foster and maintain a diversity
             of viewpoints, backgrounds and experience on the Board, the Nominating and
18           Corporate Governance Committee evaluates the mix of skills and experience of the
             directors and assesses nominees and potential candidates in the context of the current
19           composition of the Board and our requirements, taking into consideration the diverse
             communities and geographies in which we operate.
20
     Id. at 17.
21
             82.    At all relevant times, directors Caldwell, Denzel, Durcan, Gregoire, Householder,
22
     Marren and Talwalkar served on the Nominating and Corporate Governance Committee of the AMD
23
     Board. But rather than uphold AMD’s commitment “to foster and maintain a diversity of
24
     viewpoints, backgrounds and experience on the Board” in the selection criteria for new Board
25
     members, Caldwell, Denzel, Durcan, Gregoire, Householder, Marren and Talwalkar chose instead to
26
     perpetuate AMD’s exclusion of African American directors under the pretext that the existing
27
     members constitute a diverse board. Consequently, many qualified black candidates who would
28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                        - 28 -
          Case 5:20-cv-06794 Document 1 Filed 09/29/20 Page 30 of 42




 1 have allowed AMD and its shareholders to benefit from the perspectives of an African American on

 2 the AMD Board have been excluded. The following chart sets forth the compensation earned by

 3 AMD directors in 2019:

 4

 5

 6

 7

 8

 9

10

11 2020 Proxy Statement at 19 (footnotes omitted).

12            83.        Directors Denzel, Durcan and Talwalkar at all relevant times served on the AMD

13 Board’s Compensation and Leadership Resources Committee. In addition to receiving lucrative

14 compensation themselves, they also lavished extraordinary executive compensation on AMD’s CEO

15 and other named executive officers. AMD’s principal executive officers are not racially diverse.

16 AMD’s 2019 executive compensation is set forth below:
                                                                                 Non-Equity
17     Name and                                         Stock       Option     Incentive Plan     All Other
       Principal                 Salary      Bonus     Awards       Awards     Compensation     Compensation
        Position         Year     ($)        ($)(1)     ($)(2)       ($)(3)        ($)(4)           ($)(5)      Total ($)
18
     Lisa T. Su
19
     President and       2019   1,026,442      —      53,176,357   3,087,749     1,228,476         15,264      58,534,288
     Chief Executive     2018    961,057       —      8,622,801    2,500,318     1,241,625         30,591      13,356,392
20   Officer             2017    924,997       —      6,980,740    1,897,770     1,076,700         14,614      10,894,821

21   Devinder Kumar

                         2019   572,210        —      2,223,098     609,534       427,085          14,125      3,846,052
22   Senior Vice         2018   557,204        —      2,011,962     583,407       479,450          13,859      3,645,882
     President, Chief    2017   539,615        —      1,745,181     474,441       419,040          13,615      3,191,892
     Financial Officer
23   and Treasurer

     Rick Bergman
24
     Executive Vice      2019   230,768     500,000   6,657,033     662,543       181,229          9,423       8,240,996
25   President,
     Computing and
     Graphics
26   Business Group


27   Darren Grasby

     Senior Vice         2019   517,699     545,187   3,187,128    857,405        389,135          22,052      5,518,606
28   President and



     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                                         - 29 -
          Case 5:20-cv-06794 Document 1 Filed 09/29/20 Page 31 of 42



      Chief Sales
 1    Officer,
      President
 2    EMEA(6)


 3    Mark D. Papermaster

      Chief            2019    621,056       —       15,119,119   927,560   466,250     25,127     17,159,112
 4    Technology       2018    587,015       —        2,874,245   833,434   505,250     13,938     4,813,882
      Officer and      2017   611,328(7)     —        1,963,340   533,748   436,500     16,702     3,561,618
      Executive Vice
 5    President,
      Technology and
 6    Engineering

      Sandeep Chennakeshu
 7
      Former           2019   378,085(8)   300,000   9,235,630    685,904     —         13,707     10,613,326
      Executive Vice
 8    President,
      Computing and
      Graphics
 9    Business Group

10 2020 Proxy Statement at 55 (footnotes omitted).

11 Minority-Majority Demographic Shifts and
   Advances in Artificial Intelligence Urgently Call
12 for Greater Board-Level Diversity

13            84.      America is in the midst of a well-documented minority-majority demographic shift.
14 At the same time, the more widespread availability of new technologies, like algorithms, linked with

15 Artificial Intelligence (“AI”) and Big Data, is creating the potential for their use as 21st century tools

16 of racism. These shifts in American culture and commerce, and their attendant challenges – and

17 potential perils – underscore the urgency for racial and ethnic diversity on corporate boards of

18 directors.

19            85.      As Axios reported on April 29, 2019, “[b]y 2045, the U.S. as a whole is projected to
20 become majority minority. And the changes are already underway: non-white Americans are now

21 the majority of the population in four states, as well as in the most prosperous and powerful U.S.

22 cities.”         Stef W. Kight, America’s minority majority future, Axios (Apr. 29, 2019),
23 https://www.axios.com/when-american-minorities-become-the-majority-d8b3ee00-e4f3-4993-8481-

24 93a290fdb057.html.

25            86.      For companies unable to adapt, this shift is a potentially existential threat, as Fast
26 Company reported on January 27, 2020:

27            Many companies and executives have repeatedly pledged their commitment to
              diversity and inclusion efforts, often with little to show for it. Soon they’ll have no
28            choice but to act.

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                            - 30 -
           Case 5:20-cv-06794 Document 1 Filed 09/29/20 Page 32 of 42




 1                                             *       *       *

 2                    “If there’s an unwillingness to revamp the culture to meet the needs and
             desires of this changing workforce, then those companies are going to be left behind
 3           . . . . Talent is going to shift over to a lot of these smaller, more disruptive, more
             nimble companies.”
 4
     Pavithra Mohan, How the end of the white majority could change office dynamics in 2040, Fast
 5
     Company (Jan. 27, 2020), https://www.fastcompany.com/90450018/how-the-end-of-the-white-
 6
     majority-could-change-office-dynamics-in-2040.
 7
             87.    The need for more robust diversity is no more critically urgent than in the technology
 8
     sector. With the growing acknowledgment that new facially neutral technologies, like AI and Big
 9
     Data, may be automating and reinforcing racism and oppression, achieving greater racial diversity at
10
     the top and throughout Silicon Valley daily grows more urgent. Indeed, a recent July 15, 2020
11
     report to the United Nations Human Rights Council on emerging digital technologies and
12
     discrimination found that “[e]merging digital technologies driven by big data and artificial
13
     intelligence are entrenching racial inequality, discrimination and intolerance.” Emerging digital
14
     technologies entrench racial inequality, UN expert warns, United Nations Human Rights, Office of
15
     the            High              Commissioner                 (July            15,               2020),
16
     https://www.ohchr.org/EN/NewsEvents/Pages/DisplayNews.aspx?NewsID=26101&LangID=E.
17
     Specifically, the report authored by E. Tendayi Achiume, a United Nations Special Rapporteur on
18
     racism and independent United Nations human rights expert, concluded that “[t]echnology produced
19
     in such fields that disproportionately exclude women, racial, ethnic and other minorities is likely to
20
     reproduce these inequalities when it is deployed,” and that “[p]roducing technology that works
21
     within complex social realities and existing systems requires understanding social, legal and ethical
22
     contexts, which can only be done by incorporating diverse and representative perspectives as well as
23
     disciplinary expertise.”
24
                      Emerging digital technology sectors, such as those in Silicon Valley, are
25           characterized by a “diversity crisis” along gender and race lines, especially at the
             highest levels of decision-making. . . . “[C]urrently, large scale AI systems are
26           developed almost exclusively in a handful of technology companies and a small set
             of elite university laboratories, spaces that in the West tend to be extremely white,
27           affluent, technically oriented, and male. These are also spaces that have a history of
             problems of discrimination, exclusion, and sexual harassment.” . . . “[T]his is much
28           more than an issue of one or two bad actors: it points to a systematic relationship

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                          - 31 -
         Case 5:20-cv-06794 Document 1 Filed 09/29/20 Page 33 of 42




 1          between patterns of exclusion within the field of AI and the industry driving its
            production on the one hand, and the biases that manifest in the logics and application
 2          of AI technologies on the other.”

 3 E. Tendayi Achiume, Racial discrimination and emerging digital technologies: a human rights

 4 analysis,        Human          Rights         Council,       ¶17       (June        18,          2020),

 5 https://www.ohchr.org/EN/HRBodies/HRC/RegularSessions/Session44/Documents/A_HRC_44_57

 6 _AdvanceEditedVersion.docx (footnotes omitted).

 7          88.    Left unchecked, these risks can result in company exposure to large damages, fines

 8 and penalties. In March 2019, the U.S. Housing and Urban Development (“HUD”) agency sued

 9 Facebook for housing discrimination because its ad-targeting technology allegedly allowed property

10 owners to target their properties to Facebook users based on race and other factors. Kaya Yurieff,

11 HUD charges Facebook with housing discrimination in ads, CNN Business (Mar. 28, 2019),

12 https://www.cnn.com/2019/03/28/tech/facebook-hud-ad-discrimination/index.html. Announcing the

13 filing, HUD Secretary Ben Carson stated: “‘Facebook is discriminating against people based upon

14 who they are and where they live . . . . Using a computer to limit a person’s housing choices can be

15 just as discriminatory as slamming a door in someone’s face.’” Id.

16          89.    The demographic shifts and technological advancements currently underway are

17 impacting, and will continue to impact, America’s publicly traded corporations. If these vital

18 engines of American economic growth cannot adjust, these shifts may become existential threats to

19 their ability to continue as going concerns.

20          90.    Racially and ethnically diverse directors and executives reflect these changes, and

21 their diverse backgrounds, experiences, perspectives, and skills can help corporate boards of

22 directors successfully navigate the minority-majority changeover and threats posed by AI and similar

23 technologies becoming 21st century tools of racism and oppression. Despite the multi-fold benefits

24 to the Company and its shareholders, Defendants have opted to effectively exclude African

25 Americans from AMD’s Board. By doing so, they are breaching their fiduciary duty to act in the

26 best interests of AMD and its shareholders.

27                                  DERIVATIVE ALLEGATIONS
28          91.    Plaintiff incorporates ¶¶1-90.

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                         - 32 -
         Case 5:20-cv-06794 Document 1 Filed 09/29/20 Page 34 of 42




 1          92.     The AMD Board has eight members: Defendants Caldwell, Denzel, Durcan,

 2 Gregoire, Householder, Marren, Talwalkar and Su. A pre-suit demand on the AMD Board to

 3 commence this action is excused as a futile.

 4          93.     Defendants’ failure to nominate a single African American to AMD’s Board, despite

 5 their publicly stated diversity objectives, belies the falsity of Defendants’ public assertions that

 6 AMD “is committed to increasing the number of women and under-represented minorities in the

 7 technology industry” and “will actively identify candidates who could enhance the diversity

 8 represented on the Board.” Corporate Responsibility at AMD; Message from our President and

 9 CEO, AMD, https://www.amd.com/en/corporate-responsibility/cr-amd; Charter of the Nominating

10 and Corporate Governance Committee at 2-3.

11          94.     Defendants’ unwillingness to nominate a single African American man or woman to

12 AMD’s Board is antithetical to their fiduciary duty act in the best interests of the Company and its

13 shareholders. At AMD, the members of the Board serve for a period of one year at a time. Thus,

14 just over the past few years, Defendants collectively have had 24 opportunities to nominate an

15 African American candidate to AMD’s Board. But each time, Defendants declined to do so.

16          95.     That chance spoiled so many opportunities for an African American director on

17 AMD’s Board strains credulity. Especially since, during this same time period, the Company’s

18 corporate governance principles, shareholder and corporate citizenship reports, and website postings

19 reveal that Defendants made, or caused AMD to make, public statements affirming AMD’s

20 commitment to diversity at the top and holding AMD out as a company that actively promotes and

21 achieves measurable diversity objectives.

22          96.     African American men and women are proven leaders in every segment of society,

23 including academy, the armed forces, business, industry, law, healthcare, science and technology.

24 Yet today, in late 2020, there are no African Americans on AMD’s Board. This failure is not

25 because of a shortage of qualified male or female African American director candidates. This failure

26 is because Defendants have declined to exert the will or expend effort consistent with the Company’s

27 public statements and because the failure to speak candidly about actually achieving racial diversity

28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                      - 33 -
         Case 5:20-cv-06794 Document 1 Filed 09/29/20 Page 35 of 42




 1 on AMD’s Board. The combination of these two factors amounts to a breach of Defendants’

 2 fiduciary duty to act in the best interests of AMD and its shareholders.

 3          97.     AMD’s headquarters are located in one of the most economically vibrant and

 4 demographically diverse locations in the world – the San Francisco Bay Area. Near AMD are three

 5 of the world’s most prestigious academic and research institutions – UC Berkeley, Stanford

 6 University and University of San Francisco. UC Berkeley and Stanford alumni and faculty from

 7 these universities and other prestigious universities throughout the Bay Area have become leaders in

 8 business, law, technology, medicine, education and government. They are top executives of Fortune

 9 500 companies, managing partners of international law firms, and former Presidential cabinet-level

10 secretaries and advisors. And many of those alumni and faculty are African American men and

11 women too. AMD’s close proximity to an extraordinarily talented pool of potential director

12 candidates, combined with Defendants’ failure to nominate African American men and/or women to

13 the AMD Board, is entirely inconsistent with their stated intention to promote diversity at the top of

14 AMD.

15          98.     The case for racial and ethnic diversity in the boardroom is now overwhelming. In

16 2018, McKinsey found “that companies with the most ethnically/culturally diverse Boards

17 worldwide are 43% more likely to experience higher profits.” Delivering through Diversity at 13.

18 Recognizing diversity enhances shareholder wealth. Other Bay Area companies in general, and

19 Silicon Valley companies in particular, have African American directors. These companies

20 presently enjoy the benefits of the demographic and cognitive diversity that African American

21 directors bring to boards of directors. But not AMD. Defendants’ dereliction of their fiduciary duty

22 to maximize corporate value has injured AMD and its shareholders. Defendants are substantially

23 liable to AMD for the resulting damages.

24          99.     The business judgment rule is not a litigation bar to Defendants’ substantial liability

25 for false statements about their own and AMD’s commitment to diversity. And its application in this

26 case could accentuate the harm already done by Defendants’ false statements. Rather than remove

27 the obstacles keeping AMD from achieving its stated diversity objectives, the business judgment rule

28 could unwittingly reinforce the historical impediments holding AMD back.

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                         - 34 -
         Case 5:20-cv-06794 Document 1 Filed 09/29/20 Page 36 of 42




 1          100.    In this time of reckoning, leaders in the judiciary across the country are in the process

 2 of examining their historical practices, policies and procedures for unconscious bias that may

 3 unfairly discriminate against people of color. See, e.g., Mike Scarcella, ‘Our Moral Imperative’ –

 4 Washington State Justices Issue Open Letter Confronting Racial Injustice, Nat. L. J. (June 5, 2020),

 5 https://www.law.com/nationallawjournal/2020/06/05/our-moral-imperative-washington-state-

 6 justices-issue-open-letter-confronting-racial-injustice/; State court statements on racial justice, Nat.

 7 Center for State Courts (2020) (collecting statements on racial justice issued by the chief justices or

 8 similar leaders of over 20 state judicial systems and the District of Columbia),

 9 https://www.ncsc.org/newsroom/state-court-statements-on-racial-justice (last visited Sept. 28, 2020).

10 The business judgment rule, a form of privilege itself, should not be above similar scrutiny.

11 Especially in an action like this, which seeks to hold Defendants accountable for the absence of any

12 male or female African American directors on AMD’s Board, despite Defendants’ public

13 proclamations that AMD “is committed to increasing the number of women and under-represented

14 minorities in the technology industry” and “will actively identify candidates who could enhance the

15 diversity represented on the Board.” Corporate Responsibility at AMD; Message from our President

16 and CEO, AMD, https://www.amd.com/en/corporate-responsibility/cr-amd; Charter of the

17 Nominating and Corporate Governance Committee at 2-3.

18          101.    Defendants’ dereliction of their fiduciary duties to speak honestly about AMD’s

19 commitment to diversity and maximize corporate value is not in the best interests of the Company

20 and its shareholders. Given the gravity of the claims, there is ample reason to doubt that Defendants

21 can adequately detach themselves from not just the facts alleged, but also from the financial, social

22 and reputational dynamics at play, to fairly consider a pre-suit demand. Without full confidence in

23 Defendants’ ability, individually and collectively, to evaluate a pre-suit demand with disinterest,

24 impartiality and objectivity, and without concern for any personal considerations, financial or

25 otherwise, a pre-suit demand on the AMD Board to commence this action is excused as futile.

26          102.    Plaintiff has not made any demand on AMD shareholders to institute this action since

27 such demand would be a futile and useless act for several reasons. First, AMD is a publicly traded

28 company with more than 1.1 billion shares outstanding, held by hundreds or thousands of individuals

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                           - 35 -
         Case 5:20-cv-06794 Document 1 Filed 09/29/20 Page 37 of 42




 1 and entities spread throughout the country. Second, making demand on such a number of

 2 shareholders spread throughout the country would be impossible for Plaintiff who has no way of

 3 finding out the names, addresses, or phone numbers of shareholders. Third, making demand on all

 4 shareholders would force Plaintiff to incur significant expenses, assuming all shareholders could be

 5 individually identified.

 6                                                COUNT I
 7                            Against All Defendants for Violation of §14(a)
                                of the Exchange Act and SEC Rule 14a‐9
 8
            103.    Plaintiff incorporates ¶¶1-102, except to the extent those allegations plead knowing or
 9
     reckless conduct by Defendants. This claim is based solely on negligence, not on any allegation of
10
     reckless or knowing conduct by or on behalf of Defendants. Plaintiff specifically disclaims any
11
     allegations of, reliance upon any allegations of, or reference to any allegations of fraud, scienter or
12
     recklessness with regard to this claim
13
            104.    Rule 14a-9, promulgated pursuant to §14(a) of the Exchange Act, provides that no
14
     proxy statement shall contain “any statement which, at the time and in the light of the circumstances
15
     under which it is made, is false or misleading with respect to any material fact, or which omits to
16
     state any material fact necessary in order to make the statements therein not false or misleading.” 17
17
     C.F.R. §240.14a-9(a).
18
            105.    The Proxy Statements violated §14(a) and Rule 14a-9 because they omitted material
19
     facts, including the fact that Defendants were causing AMD to publicly claim support for diversity
20
     and inclusion across the Company’s enterprise. Defendants have confirmed through their actions
21
     (and lack thereof) that they are not committed to true diversity throughout AMD’s ranks, including
22
     in the boardroom, facts that Defendants were aware of and participated in as set forth herein.
23
            106.    In the exercise of reasonable care, Defendants should have known that the Proxy
24
     Statements were materially false and misleading when issued.
25
            107.    The misrepresentations and omissions in the Proxy Statements were material to
26
     Plaintiff and would be material to reasonable investors who voted on each Proxy Statement. The
27
     Proxy Statements were an essential link in AMD shareholders following the Company’s
28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                          - 36 -
         Case 5:20-cv-06794 Document 1 Filed 09/29/20 Page 38 of 42




 1 recommendation to re-elect Defendants to the AMD Board and approve the executive pay packages,

 2 as revelations of the truth would have immediately thwarted a continuation of the shareholders’

 3 endorsement of the directors’ positions and the executive officers’ compensation.

 4          108.    The Company was damaged as a result of the material misrepresentations and

 5 omissions in the Proxy Statements.

 6                                              COUNT II
 7                       Against All Defendants for Breach of Fiduciary Duty
 8          109.    Plaintiff incorporates ¶¶1-102.

 9          110.    Defendants owed and owe AMD fiduciary obligations. By reason of their fiduciary

10 relationships, Defendants owed and owe AMD the highest obligation of loyalty, good faith, due care,

11 oversight and candor.

12          111.    Defendants violated and breached their fiduciary duties of loyalty, good faith, due

13 care, oversight and candor.

14          112.    Specifically, each of the Defendants, in breach of their fiduciary duties of care,

15 loyalty and good faith, intentionally or recklessly caused the Company to disseminate to AMD

16 shareholders materially misleading and inaccurate information through, among other things, the SEC

17 filings and other public statements and disclosures as detailed herein. Defendants had actual

18 knowledge of their misrepresentations and omissions of material fact or acted with reckless disregard

19 for the truth in failing to ascertain and disclose such facts even though such facts were available to

20 them.

21          113.    As a direct and proximate result of Defendants’ conscious failure to perform their

22 fiduciary obligations, AMD has sustained significant damages. As a result of the misconduct alleged

23 herein, Defendants are liable to the Company. Defendants breached their fiduciary duties owed to

24 AMD and its shareholders by willfully, consciously and/or intentionally failing to perform their

25 fiduciary duties to act in the best interests of AMD and its shareholders to maximize corporate value.

26                                              COUNT III
27                           Against All Defendants for Unjust Enrichment
28          114.    Plaintiff incorporates ¶¶1-102.

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                       - 37 -
         Case 5:20-cv-06794 Document 1 Filed 09/29/20 Page 39 of 42




 1          115.    By their wrongful acts and omissions, Defendants were unjustly enriched at the

 2 expense of and to the detriment of AMD. Defendants were unjustly enriched by their receipt of

 3 compensation while breaching fiduciary duties owed to AMD.

 4          116.    Plaintiff, as a representative of the Company, seeks restitution from Defendants and

 5 seeks an order of this Court disgorging all profits, benefits and other compensation obtained by

 6 Defendants, and each of them, as a result of their wrongful conduct and fiduciary breaches.

 7                                       PRAYER FOR RELIEF
 8          WHEREFORE, Plaintiff prays for relief and judgment as follows:

 9          A.      Awarding money damages against all Defendants, jointly and severally, for all

10 damages, injuries and losses suffered, and to be suffered, as a result of the acts and transactions

11 complained of herein, together with pre-judgment interest, to ensure that Defendants do not

12 participate therein or benefit thereby;

13          B.      Directing all Defendants to account for all damages caused by them and all profits,

14 special benefits and unjust enrichment they have obtained as a result of their unlawful conduct,

15 including all salaries, bonuses, fees and insider sales proceeds, and imposing a constructive trust

16 thereon;

17          C.      Directing AMD to take all necessary actions to remove the institutional structures

18 preventing the Company from achieving its stated diversity objectives, including, but not limited to,

19 adopting, implementing and maintaining the following initiatives, policies and procedures designed

20 to promote greater racial diversity, equity and inclusion:

21                  (i)     Nominate three new persons to serve on the AMD Board, which candidates

22 shall include three African Americans to replace three current AMD directors;

23                  (ii)    Invest $100 million in economic and social justice programs for the African

24 American community designed to address historical racial disparities;

25                  (iii)   Fill 15% of all new positions in the United States with African Americans;

26                  (iv)    Finance 100 education scholarships valued at $100,000 each for K-12 African

27 American students annually at partner schools located in the communities in which the Company

28 does business;

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                      - 38 -
         Case 5:20-cv-06794 Document 1 Filed 09/29/20 Page 40 of 42




 1                  (v)     Invest in the Company’s talent pipeline by creating and/or expanding

 2 connections with historically black colleges and universities located in the United States;

 3                  (vi)    Give diversity, equity and inclusion sustained C-suite support by shifting from

 4 preventative measures, such as anti-bias training, to proactive ones, such as increasing the number of

 5 African American candidates considered for open positions and rewarding the people who contribute

 6 to the Company’s success;

 7                  (vii)   Develop a program to ensure fair and equitable hiring across the Company –

 8 to remove hiring bias, increase representation of African Americans within senior corporate

 9 leadership, management and supervisory ranks, and create more board-level accountability and

10 oversight for the advancement of diversity and inclusion practices and systems within the Company;

11                  (viii) Provide managers the skills they need to support diversity, equity and

12 inclusion efforts; and

13                  (ix)    Create a public-facing dashboard reporting the Company’s progress, which

14 shall identify, among other things:

15                          (1)    the representation of African American women in the United States at

16 the vice president and above level;

17                          (2)    the representation of African Americans in the United States at the

18 vice president and above level;

19                          (3)    the representation of African American men and women on the AMD

20 Board;

21                          (4)    the percentage of AMD’s workforce actively engaged in promoting the

22 Company’s diversity, equity and inclusion efforts; and

23                          (5)    the names of the African American-owned businesses located in the

24 United States the Company has partnered with during the fiscal year;

25

26

27

28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                         - 39 -
        Case 5:20-cv-06794 Document 1 Filed 09/29/20 Page 41 of 42




 1         D.     Awarding punitive damages;

 2         E.     Awarding costs and disbursements of this action, including reasonable attorneys’ and

 3 experts’ fees; and

 4         F.     Granting such other and further relief as this Court may deem just and proper.

 5                                         JURY DEMAND
 6         Plaintiff hereby demands a trial by jury.

 7 DATED: September 29, 2020                       ROBBINS GELLER RUDMAN
                                                    & DOWD LLP
 8                                                 SHAWN A. WILLIAMS

 9

10                                                              s/ Shawn A. Williams
                                                               SHAWN A. WILLIAMS
11
                                                   Post Montgomery Center
12                                                 One Montgomery Street, Suite 1800
                                                   San Francisco, CA 94104
13                                                 Telephone: 415/288-4545
                                                   415/288-4534 (fax)
14
                                                   ROBBINS GELLER RUDMAN
15                                                   & DOWD LLP
                                                   DARREN J. ROBBINS
16                                                 TRAVIS E. DOWNS III
                                                   BENNY C. GOODMAN III
17                                                 655 West Broadway, Suite 1900
                                                   San Diego, CA 92101
18                                                 Telephone: 619/231-1058
                                                   619/231-7423 (fax)
19
                                                   Attorneys for Plaintiff
20
                                                   ASHERKELLY
21                                                 MATTHEW I. HENZI
                                                   25800 Northwestern Highway, Suite 1100
22                                                 Southfield, MI 48075
                                                   Telephone: 248/746-2710
23                                                 248/747-2809 (fax)

24                                                 Additional Counsel for Plaintiff

25

26

27

28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                     - 40 -
Case 5:20-cv-06794 Document 1 Filed 09/29/20 Page 42 of 42
